

 
 
Exhibit 10.1



 
Tennant Company
2010 Stock Incentive Plan
 

           
          1.     Purpose. The purpose of the Tennant Company 2010 Stock
Incentive Plan (the “Plan”) is to promote the interests of the Company and its
shareholders by providing key personnel of the Company and its Affiliates with
an opportunity to acquire a proprietary interest in the Company and reward them
for achieving a high level of corporate performance and thereby develop a
stronger incentive to put forth maximum effort for the continued success and
growth of the Company and its Affiliates. In addition, the opportunity to
acquire a proprietary interest in the Company will aid in attracting and
retaining key personnel of outstanding ability. The Plan is also intended to
provide Non-Employee Directors with an opportunity to acquire a proprietary
interest in the Company, to compensate Non-Employee Directors for their
contribution to the Company and to aid in attracting and retaining Non-Employee
Directors.
           
          2.     Definitions.
               
2.1
The capitalized terms used elsewhere in the Plan have the meanings set forth
below.
               
          (a)     “Affiliate” means any corporation that is a “parent
corporation” or “subsidiary corporation” of the Company, as those terms are
defined in Code Sections 424(e) and (f), or any successor provisions, and, for
purposes other than the grant of Incentive Stock Options, any joint venture in
which the Company or any such “parent corporation” or “subsidiary corporation”
owns an equity interest.
               
          (b)     “Agreement” means a written contract (i) consistent with the
terms of the Plan entered into between the Company or an Affiliate and a
Participant and (ii) containing the terms and conditions of an Award in such
form and not inconsistent with the Plan as the Committee shall approve from time
to time, together with all amendments thereto, which amendments may be
unilaterally made by the Company (with the approval of the Committee) unless
such amendments are deemed by the Committee to be materially adverse to the
Participant and not required as a matter of law.
               
          (c)     “Award” or “Awards” means a grant made under the Plan in the
form of Restricted Stock, Options, Stock Appreciation Rights, Performance Units,
Stock or any other stock-based award.
               
          (d)     “Board” means the Board of Directors of the Company.
               
          (e)     “Cause” shall mean termination for (i) the Participant’s
material breach of any confidentiality, non-disclosure, non-solicitation,
non-competition, invention assignment or similar agreement; (ii) an act or acts
of dishonesty undertaken by the Participant and intended to result in gain or
personal enrichment of the Participant at the expense of the Company; (iii)
persistent failure by the Participant to perform the duties of the Participant’s
employment, which failure is demonstrably willful and deliberate on the part of
the Participant and constitutes gross neglect of duties by the Participant; or
(iv) the indictment or conviction of the Participant for a felony if the act or
acts constituting the felony are substantially detrimental to the Company or its
reputation.
               
          (f)     “Change of Control” means one of the following:
                 
         (i)     a majority of the directors of the Company shall be persons
other than persons
                   
         (A)     for whose election proxies shall have been solicited by the
Board, or
                   
         (B)     who are then serving as directors appointed by the Board to
fill vacancies on the Board caused by death or resignation (but not by removal)
or to fill newly created directorships;
                 
         (ii)     35% or more of (1) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors

 
 
1

--------------------------------------------------------------------------------

 

        (“Outstanding Company Voting Securities”) or (2) the then outstanding
Shares of Stock (“Outstanding Company Common Stock”) are acquired or
beneficially owned (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule thereto) by any individual, entity or group (within the meaning
of Section 13d(3) or 14(d)(2) of the Exchange Act), provided, however, that the
following acquisitions and beneficial ownership shall not constitute Changes of
Control pursuant to this Section 2(f)(ii):                    
          (A)     any acquisition or beneficial ownership by the Company or a
subsidiary of the Company, or
                   
          (B)     any acquisition or beneficial ownership by any employee
benefit plan (or related trust) sponsored or maintained by the Company or one or
more of its subsidiaries, or
                   
          (C)     any acquisition or beneficial ownership by a parent entity of
the Company (after giving effect to the merger or statutory share exchange) or
its wholly owned subsidiaries, as long as they shall remain wholly owned
subsidiaries, directly or indirectly of 100% of the Outstanding Company Voting
Securities as a result of a merger or statutory share exchange that complies
with Section 2(f)(iii)(A)(1), (2) and (3) or the exception in Section
2(f)(iii)(B) in all respects;
                 
          (iii)     the Company consummates
                   
          (A)     a merger of the Company with or into another entity, other
than a merger in which
                     
          (1)     the persons who were the beneficial owners, respectively, of
the Outstanding Company Voting Securities and Outstanding Company Common Stock
immediately prior to such merger beneficially own, directly or indirectly,
immediately after the merger, more than 50% of, respectively, the then
outstanding common stock and the then outstanding voting power of the voting
securities (or comparable equity interests) of the surviving entity in the
merger or its direct or indirect parent entity in substantially the same
proportions (except for those exercising statutory dissenters’ rights) as their
ownership of the Outstanding Company Voting Securities and Outstanding Company
Common Stock immediately prior to the merger,
                     
          (2)     if voting securities of the direct or indirect parent entity
of the Company (after giving effect to the merger) are exchanged for Outstanding
Company Voting Securities in the merger, all holders of any class or series of
Outstanding Company Voting Securities immediately prior to the merger have the
right to receive substantially the same per share consideration in exchange for
their Outstanding Company Voting Securities as all other holders of such class
or series (except for those exercising statutory dissenters’ rights), and
                     
          (3)     no individual, entity or group (other than a direct or
indirect, parent entity that, after giving effect to the merger, directly or
indirectly through one or more wholly owned subsidiaries, beneficially owns 100%
of the outstanding voting securities of the entity resulting from the merger)
beneficially owns, directly or indirectly, immediately after the merger, 35% or
more of the voting power of the outstanding voting securities or the outstanding
common stock of the entity (or comparable equity interests) resulting from the
merger.
                   
          (B)     an exchange, pursuant to a statutory exchange of Outstanding
Company Voting Securities held by shareholders of the Company immediately prior
to the exchange, of shares of one or more classes or series of Outstanding
Company Voting Securities for cash, securities or other property, except for
voting securities of a direct or indirect parent entity of the Company (after
giving effect to

 
 
2

--------------------------------------------------------------------------------

 

          the statutory share exchange) owning directly, or indirectly through
wholly owned subsidiaries, both beneficially and of record 100% of the
Outstanding Company Voting Securities immediately after the statutory share
exchange if (1) the persons who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities and the Outstanding Common Stock of the
Company immediately before such statutory share exchange own, directly or
indirectly, immediately after the statutory share exchange more than 50% of,
respectively, the voting power of the then outstanding voting securities and the
then outstanding common stock (or comparable equity interests) of such parent
entity, and (2) all holders of any class or series of Outstanding Company Voting
Securities immediately prior to the statutory share exchange have the right to
receive substantially the same per share consideration in exchange for their
Outstanding Company Voting Securities as all other holders of such class or
series (except for those exercising statutory dissenters’ rights), or          
         
          (C)     a sale or other disposition of all or substantially all of the
assets of the Company (in one transaction or a series of transactions); or
                 
          (iv)     the shareholders of the Company approve a definitive
agreement or plan to liquidate or dissolve the Company.
               
Notwithstanding anything herein stated, no Change of Control shall be deemed to
occur unless it would be deemed to constitute a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Section 409A of the Code.
               
          (g)     “Code” means the Internal Revenue Code of 1986, as amended and
in effect from time to time or any successor statute, and the regulations
promulgated thereunder.
               
          (h)     “Committee” means two or more Non-Employee Directors
designated by the Board to administer the Plan under Section 3.1 and constituted
so as to permit grants thereby to comply with Exchange Act Rule 16b-3 and Code
Section 162(m), each member of which shall be (i) an independent director within
the meaning of Rule 303A of the New York Stock Exchange Listed Company Manual,
(ii) considered a non-employee director within the meaning of Exchange Act Rule
16b-3 or its successor provision and (iii) an outside director for purposes of
Code Section 162(m).
               
          (i)     “Company” means Tennant Company, a Minnesota corporation, or
any successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.
               
          (j)     “Deferred Stock Unit” or “DSU” means a derivative security,
the value of which will be equal to the value of a Share, having such
characteristics as the Committee may determine.
               
          (k)     “Disability” means the disability of a Participant such that
the Participant is considered disabled under any retirement plan of the Company
which is qualified under Section 401 of the Code, or as otherwise determined by
the Committee.
               
          (l)     “Employee” means an employee (including an officer or director
who is also an employee) of the Company or an Affiliate.
               
          (m)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended and in effect from time to time or any successor statute.
               
          (n)     “Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, as now in force and
in effect from time to time or any successor regulation.
               
          (o)     “Fair Market Value” as of any date means, unless otherwise
expressly provided in the Plan:

 
 
3

--------------------------------------------------------------------------------

 

                 
          (i)     the closing sale price of a Share on the date immediately
preceding that date or, if no sale of the Company’s Shares shall have occurred
on that date, on the next preceding day on which a sale of Shares occurred
                   
          (A)     on the composite tape for New York Stock Exchange listed
shares, or
                   
          (B)     if the Shares are not listed on the composite tape for New
York Stock Exchange listed shares, on the principal securities exchange or other
system on which the Shares are then listed or traded,
                             
          (ii)     if clause (i) is inapplicable, what the Committee determines
in good faith to be 100% of the fair market value of a Share on that date, using
such criteria as it shall determine, in its sole discretion, to be appropriate
for valuation.
               
          However, if the applicable securities exchange or system has closed
for the day at the time the event occurs that triggers a determination of Fair
Market Value, whether the grant of an Award, the exercise of an Option or Stock
Appreciation Right or otherwise, all references in this paragraph to the “date
immediately preceding that date” shall be deemed to be references to “that
date.” In the case of an Incentive Stock Option, if this determination of Fair
Market Value is not consistent with the then-current regulations of the
Secretary of the Treasury, Fair Market Value shall be determined in accordance
with those regulations. The determination of Fair Market Value shall be subject
to adjustment as provided in Section 16.
               
          (p)     “Fundamental Change” means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.
               
          (q)     “Incentive Stock Option” means any Option designated as such
and granted in accordance with the requirements of Code Section 422 or any
successor provision.
               
          (r)     “Insider” as of a particular date means any person who, as of
that date is an officer of the Company as defined under Exchange Act Rule
16a-1(f) or its successor provision.
               
          (s)     “Non-Employee Director” means a member of the Board who is not
an Employee.
               
          (t)     “Non-Statutory Stock Option” means an Option other than an
Incentive Stock Option.
               
          (u)     “Option” means a right to purchase Stock, including both
Non-Statutory Stock Options and Incentive Stock Options.
               
          (v)     “Participant” means a person or entity to whom an Award is or
has been made in accordance with the Plan.
               
          (w)     “Performance-Based Compensation” means an Award to a “covered
officer” (as defined in Section 162(m)(3) of the Code) that is intended to
constitute “performance-based compensation” within the meaning of Section
162(m)(4)(c) of the Code.
               
          (x)     “Performance Period” means the period of time as specified in
an Agreement over which Performance Units or any other Award subject to
Performance Measures are to be earned.
               
          (y)     “Performance Measures” means the performance measures
established by the Committee in connection with the grant of an Award. In the
case of such grants intended to constitute Performance-Based Compensation, the
Performance Measures shall consist of one or any combination of two or more of
earnings or earnings per share before income tax (profit before taxes), net
earnings or net earnings per share (profit after tax), economic profit,
inventory, total or net operating asset turnover, operating income, total
shareholder return,

 
 
4

--------------------------------------------------------------------------------

 

     return on equity and pre-tax and pre-interest expense return on average
invested capital, each of which may be expressed on a current measure, a growth
rate or relative to a designated peer group or index of comparable companies,
and any such targets may relate to one or any combination of two or more of
corporate, group, unit, division, Affiliate or individual performance.          
     
          (z)     “Performance Units” means an Award made pursuant to Section
11.
               
          (aa)    “Plan” means this Tennant Company 2010 Stock Incentive Plan,
as may be amended and in effect from time to time.
               
          (bb)    “Restricted Stock” means Stock granted under Section 7 so long
as such Stock remains subject to one or more restrictions.
                           
          (cc)    “Retirement” means termination of employment, other than for
Cause, on or after age 55, provided the Employee has been employed by the
Company and/or one or more Affiliates for at least ten years, or termination of
employment on or after age 62.
               
          (dd)    “Section 16” or “Section 16(b)” means Section 16 or Section
16(b), respectively, of the Exchange Act or any successor statute and the rules
and regulations promulgated thereunder as in effect and as amended from time to
time.
               
          (ee)    “Share” means a share of Stock.
               
          (ff)     “Stock” means the common stock, par value $0.375 per share
(subject to adjustment from time to time), of the Company.
               
          (gg)    “Stock Appreciation Right” means a right, the value of which
is determined in relation to the appreciation in value of Shares pursuant to an
Award granted under Section 10.
               
          (hh)    “Subsidiary” means a “subsidiary corporation,” as that term is
defined in Code Section 424(f) or any successor provision.
               
          (ii)     “Successor” with respect to a Participant means the legal
representative of an incompetent Participant, and if the Participant is
deceased, the estate of the Participant or the person or persons who may, by
bequest or inheritance, or pursuant to the terms of an Award, acquire the right
to exercise an Option or Stock Appreciation Right or to receive cash and/or
Shares issuable in satisfaction of an Award in the event of the Participant’s
death.
               
          (jj)     “Term” means the period during which an Option or Stock
Appreciation Right may be exercised or the period during which the restrictions
or terms and conditions placed on Restricted Stock or any other Award are in
effect.
               
          (kk)    “Transferee” means any “family member” (as defined by the
general instructions to Form S-8 under the Securities Act of 1933) of the
Participant.
             
          2.2     Gender and Number. Except when otherwise indicated by the
context, reference to the masculine gender shall include, when used, the
feminine gender and any term used in the singular shall also include the plural.
           
         3.      Administration and Indemnification.
             
         3.1     Administration.
               
          (a)     The Committee shall administer the Plan. The Committee shall
have exclusive power to (i) make Awards, (ii) determine when and to whom Awards
will be granted, the form of each Award, the amount of each Award, and any other
terms or conditions of each Award consistent with the Plan, and (iii) determine
whether, to what extent and under what circumstances, Awards may be settled,
paid or exercised in cash, Shares or other Awards, or other property, or
canceled, forfeited or suspended. Each Award shall be subject to an

 
 
5

--------------------------------------------------------------------------------

 

    Agreement authorized by the Committee. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and acts
of a majority of the members present at any meeting at which a quorum is present
or the acts unanimously approved in writing by all members of the Committee
shall be the acts of the Committee.                
          (b)     Solely for purposes of determining and administering Awards to
Participants who are not Insiders, the Committee may delegate all or any portion
of its authority under the Plan to one or more persons who are not Non-Employee
Directors.
               
          (c)     To the extent within its discretion and subject to Sections 15
and 16, the Committee may amend the terms and conditions of any outstanding
Award.
               
          (d)     It is the intent that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3, except in such instances as the
Committee, in its discretion, may so provide.
                           
If any provision of the Plan or of any Award would otherwise frustrate or
conflict with the intent expressed in this Section 3.1(d), that provision to the
extent possible shall be interpreted and deemed amended in the manner determined
by the Committee so as to avoid the conflict. To the extent of any remaining
irreconcilable conflict with this intent, the provision shall be deemed void as
applicable to Insiders to the extent permitted by law and in the manner deemed
advisable by the Committee.
               
          (e)     The Committee’s interpretation of the Plan and of any Award or
Agreement made under the Plan and all related decisions or resolutions of the
Board or Committee shall be final and binding on all parties with an interest
therein. Consistent with its terms, the Committee shall have the power to
establish, amend or waive regulations to administer the Plan. In carrying out
any of its responsibilities, the Committee shall have discretionary authority to
construe the terms of the Plan and any Award or Agreement made under the Plan.
             
         3.2     Indemnification. Each person who is or shall have been a member
of the Committee, or of the Board, and any other person to whom the Committee
delegates authority under the Plan, shall be indemnified and held harmless by
the Company, to the extent permitted by law, against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act, made in good faith,
under the Plan and against and from any and all amounts paid by such person in
settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such action, suit or proceeding against such
person, provided such person shall give the Company an opportunity, at the
Company’s expense, to handle and defend the same before such person undertakes
to handle and defend it on such person’s own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such person or persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
           
         4.      Shares Available Under the Plan.
               
          (a)     The number of Shares available for distribution under the Plan
shall not exceed 1,000,000 (subject to adjustment pursuant to Section 4(d) and
Section 16). Any Shares made subject to Awards of Options or Stock Appreciation
Rights shall be counted against this number as one (1) Share for every one (1)
Share granted. Any shares of Common Stock granted as an Award other than Options
or Stock Appreciation Rights shall be counted against this number as one and
fifty-one hundredths (1.51) Shares for every one (1) Share granted. The Shares
issued under the Plan may come from authorized and unissued shares or shares
purchased in the open market.
               
          (b)     Any Shares subject to the terms and conditions of an Award
under the Plan that

 
 
6

--------------------------------------------------------------------------------

 

    are not used because the terms and conditions of the Award are not met may
again be used for an Award under the Plan; provided however, that the gross
number of Shares with respect to which a Stock Appreciation Right has been
exercised may not again be awarded under the Plan if such exercise has been
settled in Shares.                
          (c)     Any unexercised or undistributed portion of any terminated,
expired, exchanged, or forfeited Award, or any Award settled in cash in lieu of
Shares shall be available for further Awards.
               
          (d)     The provisions of Section 4(b) and 4(c) shall also apply to
any awards granted under the Tennant Company 2007 Stock Incentive Plan that are
outstanding on the effective date of the Plan.
               
          (e)     For the purposes of computing the total number of Shares
granted under the Plan, the following rules shall apply to Awards payable in
Shares where appropriate:
                 
          (i)     each Award shall be deemed to be the equivalent of the maximum
number of Shares that may be issued upon exercise of the particular Award;
                             
          (ii)     an Award payable in some other security shall be deemed to be
equal to the number of Shares to which it relates;
                 
          (iii)    where the number of Shares available under the Award is
variable on the date it is granted, the number of Shares shall be deemed to be
the maximum number of Shares that could be received under that particular Award
until the Award is settled; and
                 
          (iv)    where two or more types of Awards (all of which are payable in
Shares) are granted to a Participant in tandem with each other, such that the
exercise of one type of Award with respect to a number of Shares cancels at
least an equal number of Shares of the other, each such joint Award shall be
deemed to be the equivalent of the maximum number of Shares available under the
largest single Award.
               
         (f)     Notwithstanding anything to the contrary contained herein, (i)
Shares tendered in payment of an Option shall not be added to the total number
of Shares available for grant under the Plan, (ii) Shares withheld by the
Company to satisfy any tax withholding obligation shall not be added to the
total number of Shares available for grant under the Plan, (iii) Shares that are
repurchased by the Company with Option proceeds shall not be added to the total
number of Shares available for grant under the Plan and (iv) all Shares covered
by a Stock Appreciation Right, to the extent that it is exercised and settled in
Shares, and whether or not Shares are actually issued to the Participant upon
exercise of the Stock Appreciation Right, shall be considered issued under the
Plan.
               
         (g)     No fractional Shares may be issued under the Plan; however,
cash shall be paid in lieu of any fractional Share in settlement of an Award.
               
         (h)     The maximum number of Shares that may be issued pursuant to
Options intended to be Incentive Stock Options shall be 1,000,000 (subject to
adjustment pursuant to Section 16).
           
         5.      Eligibility. Participation in the Plan shall be limited to (i)
Employees, (ii) individuals who are not Employees but who provide services to
the Company or an Affiliate, including services provided in the capacity of a
consultant, advisor or director, such as a Non-Employee Director and (iii) any
individual the Company desires to induce to become an Employee or Non-Employee
Director, provided that any such grant shall be contingent upon such individual
becoming an Employee or Non-Employee Director, as the case may be. The granting
of Awards is solely at the discretion of the Committee, except that Incentive
Stock Options may only be granted to Employees. References herein to “employed,”
“employment” or similar terms (except “Employee”) shall include the providing of
services in any capacity or as a director. Neither the transfer of employment of
a Participant between any of the Company or its Affiliates, nor a leave of
absence granted to such Participant and approved by the Committee, nor any
change in status

 
 
7

--------------------------------------------------------------------------------

 

from an Employee to a consultant of the Company shall be deemed a termination of
employment for purposes of the Plan.            
         6.      General Terms of Awards.
             
         6.1     Amount of Award. Each Award shall be evidenced by a written or
electronic Agreement setting forth the terms and conditions that apply to such
Award. Each Agreement shall set forth the number of Shares of Restricted Stock,
Stock or Performance Units subject to the Agreement, or the number of Shares to
which the Option subject to the Agreement applies or with respect to which
payment upon the exercise of the Stock Appreciation Right subject to the
Agreement is to be determined, as the case may be, together with such other
terms and conditions applicable to the Award (and not inconsistent with the
Plan) as determined by the Committee acting in its sole discretion, which may
include conditions on vesting, exercisability, lapsing of restrictions or
payment that are tied to Performance Measures.
             
         6.2     Vesting and Term. Each Agreement, other than those relating
solely to Awards of Shares without restrictions, shall set forth the Term of the
Award and any applicable Performance Period, but in no event shall the Term of
an Award be longer than ten years after the date of grant. The Committee may
provide for such vesting conditions as the Committee, in its sole discretion,
may determine, provided that (i) no Award of Options or Stock Appreciation
Rights may vest in full earlier than three years from the date of grant, (ii)
the restrictions or conditions on an Award of Restricted Stock may not lapse in
their entirety earlier than three years from the date of grant and (iii) the
Performance Cycle of a Performance Unit or other Award subject to Performance
Measures may not be shorter than one year, except, in each of clauses (i) –
(iii) above, in the case of (a) a shorter vesting period specifically approved
by the Committee to attract a key executive to join the Company, (b) a shorter
vesting period specifically approved in accordance with the Plan to attract or
retain key employees, provided that Awards with respect to no more than 75,000
Shares shall be made in accordance with this clause (b), (c) upon a Change of
Control if so provided by the Committee, (d) death, Disability or Retirement as
provided in Section 6.4 or as otherwise provided by the Committee, (e)
restricted stock issued in exchange for other compensation as approved by the
Committee, (f) a substitute Award granted pursuant to Section 19, and (g) Awards
issued to Non-Employee Directors. Acceleration of the vesting or exercisability
of the Award, upon such terms and conditions as shall be set forth in the
Agreement, which may, but need not, include, without limitation, acceleration in
the event of the Participant’s death, Disability or Retirement or the occurrence
of a Change of Control or a Fundamental Change. Acceleration of the Performance
Period of Performance Units shall be subject to Section 11.2.
             
         6.3     Transferability. Except as provided in this Section, during the
lifetime of a Participant to whom an Award is granted, only that Participant (or
that Participant’s Successor) may exercise an Option or Stock Appreciation
Right, or receive payment with respect to Performance Units or any other Award.
No Award may be sold, assigned, transferred, exchanged or otherwise encumbered
other than to a Successor in the event of a Participant’s death or pursuant to a
qualified domestic relations order as defined in the Code or Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder; any attempted transfer in violation of this Section 6.3 shall
be of no effect. Notwithstanding the immediately preceding sentence, the
Committee, in an Agreement or otherwise at its discretion, may provide that the
Award (other than Incentive Stock Options) may be transferable, to the extent
permitted by law, to a Transferee if the Participant does not receive any
consideration for the transfer. Any Award held by a Transferee shall continue to
be subject to the same terms and conditions that were applicable to that Award
immediately before the transfer thereof to the Transferee. For purposes of any
provision of the Plan relating to notice to a Participant or to acceleration or
termination of an Award upon the death, Disability or termination of employment
of a Participant the references to “Participant” shall mean the original grantee
of an Award and not any Transferee.
             
         6.4     Termination of Employment. Except as otherwise determined by
the Committee or provided by the Committee in an Agreement, in case of a
Participant’s termination of employment with the Company and all of its
Affiliates, the following provisions shall apply:

 
 
8

--------------------------------------------------------------------------------

 

               
          (a)     Options and Stock Appreciation Rights
                 
          (i)     Death or Disability. If a Participant who has been granted an
Option or Stock Appreciation Rights shall die or if a Participant’s employment
terminates because of Disability before such Option or Stock Appreciation Rights
have expired, the Option or Stock Appreciation Rights shall become exercisable
in full, and may be exercised by the Participant’s Successor at any time, or
from time to time, within one year after the date of the Participant’s death or
termination or employment due to Disability.
                 
          (ii)     Retirement. If a Participant’s employment terminates because
of Retirement, the Option or Stock Appreciation Rights shall become exercisable
in full, and the Participant may exercise his or her Options or Stock
Appreciation Rights at any time, or from time to time, within three months after
the date of such termination if such termination results from the Participant’s
Retirement; provided that if the Participant has provided the Company with six
months’ prior written notice of the Participant’s intention to Retire, and if
there are no special payments made by the Company as a retirement incentive or
inducement, then the Options or Stock Appreciation Rights may be exercised at
any time within five years after the Participant’s employment by the Company
terminates due to Retirement.
                 
          (iii)     Cause. If a Participant’s employment is terminated for
Cause, the Award shall terminate immediately upon such termination for Cause.
                             
          (iv)     Reasons other than Death, Disability, Retirement or Cause. If
a Participant’s employment terminates for any reason other than death,
Disability, Retirement or Cause, the unexercisable portion of any Award held by
such Participant shall terminate at the date of termination of employment and
any portion of such Award that was exercisable immediately prior to such
termination shall remain exercisable for three months after termination of the
Participant’s employment. If the Participant is a Non-Employee Director, the
Option or Stock Appreciation Right shall remain exercisable until the expiration
of the Term after such Non-Employee Director ceases to be a director of the
Company but, unless otherwise provided in the Agreement, only to the extent that
such Option or Stock Appreciation Right was exercisable immediately prior to
such Non-Employee Director ceasing to be a director.
                 
          (v)     Notwithstanding the foregoing Sections 6.4(a)(i), (ii), (iii)
and (iv), in no event shall an Option or a Stock Appreciation Right be
exercisable after the expiration of the Term of such Award. Any Option or Stock
Appreciation Right that is not exercised within the periods set forth in
Sections 6.4 (i), (ii), (iii) and (iv), except as otherwise provided by the
Committee in the applicable Agreement, shall terminate as of the end of the
periods described in such Sections.
               
         (b)     Performance Units. If a Participant’s employment with the
Company or any of its Affiliates terminates during a Performance Period because
of death, Disability or Retirement, or under other circumstances provided by the
Committee in its discretion in the applicable Agreement or otherwise, the
Participant shall be entitled to a payment of Performance Units at the end of
the Performance Period based upon the extent to which achievement of Performance
Measures was satisfied at the end of such period (as determined at the end of
the Performance Period) and prorated for the portion of the Performance Period
during which the Participant was employed by the Company or any Affiliate.
Except as provided in this Section 6.4(b) or in the applicable Agreement, if a
Participant’s employment terminates with the Company and all of its Affiliates
during a Performance Period, then such Participant shall not be entitled to any
payment with respect to that Performance Period.
               
         (c)     Restricted Stock Awards. In case of a Participant’s death,
Disability or Retirement, the Participant shall be entitled to receive a number
of Shares of Restricted Stock under outstanding Awards that has been prorated
for the portion of the Term of the Awards

 
 
9

--------------------------------------------------------------------------------

 

    during which the Participant was employed by the Company and its Affiliates,
and, with respect to such Shares, all restrictions shall lapse. Any Shares of
Restricted Stock as to which restrictions do not lapse under the preceding
sentence shall terminate at the date of the Participant’s termination of
employment and such Shares of Restricted Stock shall be forfeited to the
Company.              
         6.5     Rights as Shareholder. Each Agreement shall provide that a
Participant shall have no rights as a shareholder with respect to any securities
covered by an Award unless and until the date the Participant becomes the holder
of record of the Stock, if any, to which the Award relates.
             
         6.6     Performance-Based Awards. Any Award may be granted as a
performance-based Award if the Committee establishes one or more Performance
Measures upon which vesting, the lapse of restrictions or settlement in cash or
Shares is contingent. With respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Measures in the manner described in
Section 162(m) of the Code and the then current regulations of the Secretary of
the Treasury.
           
         7.      Restricted Stock Awards.
               
          (a)     An Award of Restricted Stock under the Plan shall consist of
Shares subject to restrictions on transfer and conditions of forfeiture, which
restrictions and conditions shall be included in the applicable Agreement. The
Committee may provide for the lapse or waiver of any such restrictions or
conditions based on such factors or criteria as the Committee, in its sole
discretion, may determine.
               
          (b)     Except as otherwise provided in the applicable Agreement, the
Shares subject to the Award of Restricted Stock shall be issued in the name of
the Participant and each Stock certificate issued with respect to an Award of
Restricted Stock shall either be deposited with the Company or its designee,
together with an assignment separate from the certificate, in blank, signed by
the Participant, or the Stock certificate or book-entry shall bear such legends
with respect to the restricted nature of the Restricted Stock evidenced thereby
as shall be provided for in the applicable Agreement.
               
          (c)     Upon the lapse of the restrictions and conditions,
unrestricted Shares shall be issued to the Participant or a Successor or
Transferee.
               
          (d)     A Participant or a Transferee with a Restricted Stock Award
shall have all the other rights of a shareholder including, but not limited to,
the right to receive dividends and the right to vote the Shares of Restricted
Stock.
           
          8.     Other Awards. The Committee may from time to time grant Stock
and other Awards under the Plan including, without limitation, those Awards
pursuant to which Shares are or may in the future be acquired, Awards
denominated in Stock units, securities convertible into Stock and phantom
securities. The Committee, in its sole discretion, shall determine the terms and
conditions of such Awards provided that such Awards shall not be inconsistent
with the terms and purposes of the Plan. The Committee may, at its sole
discretion, direct the Company to issue Shares subject to restrictive legends
and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.
           
          9.     Stock Options.
             
         9.1     Terms of All Options.
               
          (a)     An Option shall be granted pursuant to an Agreement as either
an Incentive Stock Option or a Non-Statutory Stock Option. The purchase price of
each Share subject to an Option shall be determined by the Committee and set
forth in the Agreement, but shall not be less than the Fair Market Value of a
Share as of the date the Option is granted (except as provided in Section 19).

 
 
10

--------------------------------------------------------------------------------

 

               
          (b)     The purchase price of the Shares with respect to which an
Option is exercised shall be payable in full at the time of exercise, provided
that to the extent permitted by law, the Agreement may permit a Participant to
simultaneously exercise Options and sell the Shares thereby acquired pursuant to
a brokerage or similar relationship and use the proceeds from the sale as
payment of the purchase price of the Shares. The purchase price may be paid in
cash or, if the Committee so permits, through a reduction of the number of
Shares delivered to the Participant upon exercise of the Option or delivery or
tender to the Company of Shares (by actual delivery or attestation) held by such
Participant (in each case, such Shares having a Fair Market Value as of the date
the Option is exercised equal to the purchase price of the Shares being
purchased pursuant to the Option), or a combination thereof, unless otherwise
provided in the Agreement, provided that no fractional Shares will be issued or
accepted. A Participant exercising an Option shall not be permitted to pay any
portion of the purchase price with Shares if, in the opinion of the Committee,
payment in such manner could have adverse financial accounting consequences for
the Company.
               
          (c)     Each Option shall be exercisable in whole or in part on the
terms provided in the Agreement. In no event shall any Option be exercisable at
any time after the expiration of its Term. When an Option is no longer
exercisable, it shall be deemed to have lapsed or terminated.
               
          (d)     No Participant may receive any combination of Options and
Stock Appreciation Rights relating to more than 250,000 Shares in the aggregate
pursuant to Awards in any year under this Plan.
             
         9.2     Incentive Stock Options. In addition to the other terms and
conditions applicable to all Options:
               
          (a)     the aggregate Fair Market Value (determined as of the date the
Option is granted) of the Shares with respect to which Incentive Stock Options
held by an individual first become exercisable in any calendar year (under the
Plan and all other incentive stock option plans of the Company and its
Affiliates) shall not exceed $100,000 (or such other limit as may be required by
the Code) if this limitation is necessary to qualify the Option as an Incentive
Stock Option, and to the extent an Option or Options granted to a Participant
exceed this limit the Option or Options shall be treated as a Non-Statutory
Stock Option;
               
          (b)     an Incentive Stock Option shall not be exercisable more than
ten years after the date of grant (or such other limit as may be required by the
Code) if this limitation is necessary to qualify the Option as an Incentive
Stock Option;
               
          (c)     an Incentive Stock Option shall not be exercisable more than
one year after termination of the Participant’s employment with the Company and
its Affiliates if the Participant’s employment with the Company and its
Affiliates terminates because of the Participant’s death or Disability or more
than three months after termination of the Participant’s employment if the
Participant’s employment terminates for any reason other than death or
Disability;
               
          (d)     the Agreement covering an Incentive Stock Option shall contain
such other terms and provisions that the Committee determines necessary to
qualify this Option as an Incentive Stock Option; and
               
          (e)     notwithstanding any other provision of the Plan to the
contrary, no Participant may receive an Incentive Stock Option under the Plan
if, at the time the Award is granted, the Participant owns (after application of
the rules contained in Code Section 424(d), or its successor provision), Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its Subsidiaries, unless (i) the option price for that
Incentive Stock Option is at least 110% of the Fair Market Value of the Shares
subject to that Incentive Stock Option on the date of grant and (ii) that Option
is not exercisable after the date five years from the date that Incentive Stock
Option is granted.

 
 
11

--------------------------------------------------------------------------------

 

           
         10.    Stock Appreciation Rights. An Award of a Stock Appreciation
Right shall entitle the Participant (or a Successor or Transferee), subject to
terms and conditions determined by the Committee, to receive upon exercise of
the Stock Appreciation Right all or a portion of the excess of (i) the Fair
Market Value of a specified number of Shares as of the date of exercise of the
Stock Appreciation Right over (ii) a specified price that shall not be less than
100% of the Fair Market Value of such Shares as of the date of grant of the
Stock Appreciation Right. A Stock Appreciation Right may be granted in
connection with part or all of, in addition to, or completely independent of an
Option or any other Award under the Plan. If issued in connection with a
previously or contemporaneously granted Option, the Committee may impose a
condition that exercise of a Stock Appreciation Right cancels a pro rata portion
of the Option with which it is connected and vice versa. Each Stock Appreciation
Right may be exercisable in whole or in part on the terms provided in the
Agreement. No Stock Appreciation Right shall be exercisable at any time after
the expiration of its Term. When a Stock Appreciation Right is no longer
exercisable, it shall be deemed to have lapsed or terminated. Upon exercise of a
Stock Appreciation Right, payment to the Participant or a Successor or
Transferee shall be made at such time or times as shall be provided in the
Agreement in the form of cash, Shares or a combination of cash and Shares as
determined by the Committee. The Agreement may provide for a limitation upon the
amount or percentage of the total appreciation on which payment (whether in cash
and/or Shares) may be made in the event of the exercise of a Stock Appreciation
Right. No Participant may receive any combination of Options and Stock
Appreciation Rights relating to more than 250,000 Shares in the aggregate
pursuant to Awards in any year under this Plan.
         
11.
Performance Units.
           
11.1
Initial Award.
           
          (a) An Award of Performance Units under the Plan shall entitle the
Participant or a Successor or Transferee to future payments of cash, Shares,
DSUs or a combination thereof, as determined by the Committee, based upon the
achievement of specified levels of one or more Performance Measures. The
Agreement may establish that a portion of a Participant’s Award will be paid for
performance that exceeds the minimum target but falls below the maximum target
applicable to the Award. The Agreement shall also provide for the timing of the
payment.
         
          (b) Following the conclusion or acceleration of each Performance
Period, the Committee shall determine the extent to which (i) Performance
Measures have been attained, (ii) any other terms and conditions with respect to
an Award relating to the Performance Period have been satisfied and (iii)
payment is due with respect to an Award of Performance Units.
         
          (c) No Participant may receive Performance Units (or Shares, cash or
DSUs in payment therefor) relating to more than 100,000 Shares pursuant to
Awards of Performance Units in any year under this Plan.
       
         11.2    Acceleration and Adjustment. The Agreement may permit an
acceleration of the Performance Period and an adjustment of Performance Measures
and payments with respect to some or all of the Performance Units awarded to a
Participant, upon the occurrence of certain events, which may, but need not
include, without limitation, a Change of Control, a Fundamental Change, a
recapitalization, a change in the accounting practices of the Company, a change
in the Participant’s title or employment responsibilities, the Participant’s
death, Disability or Retirement or, with respect to payments in Shares with
respect to Performance Units, a reclassification, stock dividend, stock split or
stock combination as provided in Section 16. The Agreement also may provide for
a limitation on the value of an Award of Performance Units that a Participant
may receive.
         
12.
Effective Date and Duration of the Plan.
         
         12.1    Effective Date. The Plan shall become effective on the date the
Plan is approved by the requisite vote of shareholders at the 2010 Annual
Meeting of Shareholders or any adjournment

 
 
12

--------------------------------------------------------------------------------

 

  thereof.          
         12.2    Duration of the Plan. The Plan shall remain in effect until all
Stock subject to it shall be distributed, all Awards have expired or lapsed, the
Plan is terminated pursuant to Section 15, or the tenth anniversary of the date
of shareholder approval of the Plan, whichever occurs first (the “Termination
Date”); provided, however, that Awards made before the Termination Date may be
exercised, vested or otherwise effectuated beyond the Termination Date unless
limited in the Agreement or otherwise. The date and time of approval by the
Committee of the granting of an Award shall be considered the date and time at
which the Award is made or granted, unless the approval specifies an alternative
grant date that is later than the date and time of approval.
         
         12.3    Effect on Prior Plans. No new awards shall be granted to any
Employee or Non-Employee Director under any other previously approved Company
stock plan after the Plan becomes effective.
         
13.
Plan Does Not Affect Employment Status.
           
          (a) Status as an eligible Employee shall not be construed as a
commitment that any Award will be made under the Plan to that eligible Employee
or to eligible Employees generally.
           
          (b) Nothing in the Plan or in any Agreement or related documents shall
confer upon any Employee or Participant any right to continue in the employment
of the Company or any Affiliate or constitute any contract of employment or
affect any right that the Company or any Affiliate may have to change such
person’s compensation, other benefits, job responsibilities, or title, or to
terminate the employment of such person with or without cause.
       
         14.   Tax Withholding. The Company shall have the right to withhold
from any cash payment under the Plan to a Participant or other person (including
a Successor or a Transferee) an amount sufficient to cover any required
withholding taxes. The Company shall have the right to require a Participant or
other person receiving Shares under the Plan to pay the Company a cash amount
sufficient to cover any required withholding taxes before actual receipt of
those Shares. In lieu of all or any part of a cash payment from a person
receiving Shares under the Plan, the Committee may permit the individual to
cover all or any part of the required withholdings through a reduction in the
number of Shares delivered or a delivery or tender to the Company of Shares held
by the Participant or other person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.
         
15.
Amendment, Modification and Termination of the Plan and Agreements.
           
          (a) Except as limited in (b) below, (i) the Board may at any time and
from time to time terminate, suspend or modify the Plan and (ii) the Committee
may at any time alter or amend any or all Agreements under the Plan to the
extent permitted by law. Notwithstanding the foregoing, the Company shall submit
any amendment of the Plan for shareholder approval if the rules of the New York
Stock Exchange or other applicable laws or regulations require shareholder
approval of such amendment.
           
          (b) No termination, suspension, or modification of the Plan will
materially and adversely affect any right acquired by any Participant or
Successor or Transferee under an Award granted before the date of termination,
suspension, or modification, unless otherwise agreed to by the Participant in
the Agreement or otherwise, or required as a matter of law; but it will be
conclusively presumed that any adjustment for changes in capitalization provided
for in Sections 11.2 or 16 does not adversely affect these rights. Except as
provided in Section 16, in no event may any Option or Stock Appreciation Right
granted under the Plan (i) be amended to decrease the exercise price or strike
price thereof, as the case may be, (ii) be cancelled in conjunction with the
grant of any new Option or Stock Appreciation Right with a lower exercise price
or strike price, as the case may be, (iii) be amended to provide for a cash
buyout of the Option or Stock Appreciation Right if such Option or Stock
Appreciation Right is not “in the money,” (iv) be subject to a voluntary
surrender and subsequent grant of “in the money” Option

 
 
13

--------------------------------------------------------------------------------

 

    or Stock Appreciation Right or (v) otherwise be subject to any action that
would be treated, for accounting purposes or under the rules of the New York
Stock Exchange, as a “repricing” of such Option or Stock Appreciation Right,
unless such amendment, cancellation or action is approved by the Company’s
shareholders in accordance with the rules of the New York Stock Exchange.      
 
         16.    Adjustment for Changes in Capitalization. In the event of any
equity restructuring (within the meaning of Statement of Financial Accounting
Standards No. 123 (revised 2004), referred to as “FAS 123R”) that causes the per
Share value of Shares to change, such as a stock dividend or stock split, the
Committee shall cause there to be made an equitable adjustment to the number and
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan and to outstanding Awards (including but not limited to the number and
kind of Shares to which such Awards are subject, and the exercise or strike
price of such Awards) to the extent such other Awards would not otherwise
automatically adjust in the equity restructuring; provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such Incentive Stock Options to
violate Section 422(b) of the Code or any successor provision; provided further,
that no such adjustment shall be authorized under this Section to the extent
that such adjustment would cause an Award to be subject to adverse tax
consequences under Section 409A of the Code. In the event of any other change in
corporate capitalization, which may include a merger, consolidation, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), or any partial or complete liquidation
of the Company to the extent such events do not constitute equity restructurings
or business combinations within the meaning of FAS 123R, such equitable
adjustments described in the foregoing sentence may be made as determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights. In either case, any such adjustment shall be conclusive and binding for
all purposes of the Plan. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. In no event
shall an outstanding Award be amended for the sole purpose of decreasing the
exercise or strike price thereof, except in accordance with Section 15(b) of the
Plan.
       
          17.   Fundamental Change. In the event of a proposed Fundamental
Change, the Committee may, but shall not be obligated to:
           
          (a)   if the Fundamental Change is a merger or consolidation or
statutory share exchange, make appropriate provision for the protection of the
outstanding Options and Stock Appreciation Rights by the substitution of
options, stock appreciation rights and appropriate voting common stock of the
corporation surviving any merger or consolidation or, if appropriate, the parent
corporation of the Company or such surviving corporation; or
           
          (b)   at least ten days before the occurrence of the Fundamental
Change, declare, and provide written notice to each holder of an Option or Stock
Appreciation Right of the declaration, that each outstanding Option and Stock
Appreciation Right, whether or not then exercisable, shall be canceled at the
time of, or immediately before the occurrence of the Fundamental Change in
exchange for payment to each holder of an Option or Stock Appreciation Right,
within ten days after the Fundamental Change, of cash equal to (i) for each
Share covered by the canceled Option, the amount, if any, by which the Fair
MarketValue (as defined in this Section) per Share exceeds the exercise price
per Share covered by such Option or (ii) for each Stock Appreciation Right, the
price determined pursuant to Section 10, except that Fair Market Value of the
Shares as of the date of exercise of the Stock Appreciation Right, as used in
clause (i) of Section 10, shall be deemed to mean Fair Market Value for each
Share with respect to which the Stock Appreciation Right is determined in the
manner hereinafter referred to in this Section. At the time of the declaration
provided for in the immediately preceding sentence, each Stock Appreciation
Right and each Option shall immediately become exercisable in full and each
person holding an Option or a Stock Appreciation Right shall have the right,
during the period preceding the time of cancellation of the Option or Stock
Appreciation Right, to exercise the Option as to all or any part of the Shares
covered thereby or the Stock Appreciation Right in whole or in part, as the case
may be. In the event of a declaration pursuant to Section 17(b), each
outstanding Option and Stock

 
 
14

--------------------------------------------------------------------------------

 

    Appreciation Right granted pursuant to the Plan that shall not have been
exercised before the Fundamental Change shall be canceled at the time of, or
immediately before, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, no person holding an Option or a Stock
Appreciation Right shall be entitled to the payment provided for in this Section
17(b) if such Option or Stock Appreciation Right shall have terminated, expired
or been cancelled. For purposes of this Section only, “Fair Market Value” per
Share means the cash plus the fair market value, as determined in good faith by
the Committee, of the non-cash consideration to be received per Share by the
shareholders of the Company upon the occurrence of the Fundamental Change.      
 
          18.   Dividends and Dividend Equivalents. An Award (other than an
Option or Stock Appreciation Right) may, if so determined by the Committee,
provide the Participant with the right to receive dividend payments or dividend
equivalent payments with respect to Shares subject to the Award (both before and
after the Shares subject to the Award are earned, vested or acquired), which
payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Shares, as determined by the
Committee; provided, however, that in no event shall any dividend payments or
dividend equivalent payments be paid out with respect to any unvested Awards
that are subject to performance-based vesting conditions. Any such settlements,
and any such crediting of dividends or dividend equivalents or reinvestment in
Shares, may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Share equivalents.
       
          19.   Corporate Mergers, Acquisitions, Etc. The Committee may also
grant Options, Stock Appreciation Rights, Restricted Stock or other Awards under
the Plan in substitution for, or in connection with the assumption of, existing
options, stock appreciation rights, restricted stock or other award granted,
awarded or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or a Subsidiary is a party.
The terms and conditions of the substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent as the Board at the time of the
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.
       
          20.    Unfunded Plan. The Plan shall be unfunded and the Company shall
not be required to segregate any assets that may at any time be represented by
Awards under the Plan. Neither the Company, its Affiliates, the Committee, nor
the Board of Directors shall be deemed to be a trustee of any amounts to be paid
under the Plan nor shall anything contained in the Plan or any action taken
pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Affiliates, and a Participant or
Successor or Transferee. To the extent any person acquires a right to receive an
Award under the Plan, this right shall be no greater than the right of an
unsecured general creditor of the Company.
         
21.
Limits of Liability.
           
          (a) Any liability of the Company to any Participant with respect to an
Award shall be based solely upon contractual obligations created by the Plan and
the Award Agreement.
           
          (b) Except as may be required by law, neither the Company nor any
member of the Board of Directors or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3.1(b) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.
       
          22.    Compliance with Applicable Legal Requirements. No Shares
distributable pursuant to the Plan shall be issued and delivered unless the
issuance of the Shares complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended and in effect from
time to time or any successor statute, the Exchange Act and the requirements of
the exchanges on which the Company’s Shares may, at the time,

 
 
15

--------------------------------------------------------------------------------

 

be listed.        
          23.    Deferrals and Settlements. The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts.
       
          24.    Other Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of the termination, indemnity or severance pay laws of any country
and shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan, contract or similar arrangement
provided by the Company or an Affiliate unless expressly so provided by such
other plan, contract or arrangement, or unless the Committee expressly
determines that an Award or portion of an Award should be included to accurately
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of competitive cash compensation.
       
          25.    Beneficiary Upon Participant’s Death. To the extent that the
transfer of a Participant’s Award at death is permitted by this Plan or under an
Agreement, (i) a Participant’s Award shall be transferable to the beneficiary,
if any, designated on forms prescribed by and filed with the Committee and (ii)
upon the death of the Participant, such beneficiary shall succeed to the rights
of the Participant to the extent permitted by law and this Plan. If no such
designation of a beneficiary has been made, the Participant’s legal
representative shall succeed to the Awards, which shall be transferable by will
or pursuant to laws of descent and distribution to the extent permitted by this
Plan or under an Agreement.
         
26.
Requirements of Law.
           
          (a) To the extent that federal laws do not otherwise control, the Plan
and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly.
           
          (b) If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not effect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

 


 



 
16

--------------------------------------------------------------------------------

 
